CALL, District Judge.
These two cases ask salvage for saving lumber from the wrecked and abandoned schooner Priscilla L. Ray, lying on Mullet Key bar. The testimony shows the schooner to have been wrecked and abandoned on February 16, 1920. The schooner was loaded with lumber. No efforts appear to have been made by the owners of the schooner and cargo to salve the property, except sails, spare, etc.
The work of salving the lumber appears to have been onerous in the extreme, the men having to work in water most of the time, and continued over a considerable time, with a number of vessels and their crews engaged. The position of the wrecked schooner was an exposed one, adding to the difficulties of the work of the men engaged in salving the cargo.
Considering all the circumstances shown by the testimony, I am of opinion that an award of 75 per cent, of the net proceeds of the salved property, after paying the costs of the suits, and the costs of the damage suffered by the Serafina, the division of salvage to be made according to the wrecking rules, proportionéd to the amount of lumber salved by each vessel, except when acting in consort.
Decrees will be made pursuant to this memorandum.